DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 13, 14, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the sidewall” which doesn’t sufficiently identify the particular sidewall intended as claim 10 introduces “a first sidewall” and “a second sidewall”.
Claims 11, 13, 14, and 22 depend from claim 10 and are, therefore, also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2017/0179120 A1) in view of Vayrette et al. (Size dependent fracture strength and cracking mechanisms in freestanding polycrystalline silicon films with nanoscale thickness; copy attached) and Miao et al. (US 2015/0255273 A1).
Regarding claim 1, Cheng et al. disclose a method for semiconductor processing, the method comprising:
forming fins (110 in Fig. 1) on a substrate (100), sidewalls of the fins and a bottom surface between the sidewalls of the fins defining a trench therebetween (see Fig. 1);
forming a dummy gate structure (130 in Fig. 3) over the fins, the gate structure having a sidewall;
forming a dielectric material (160 in Fig. 4) on opposing sides of the dummy gate structure;
and removing the dummy gate structure (see Fig. 10).
Cheng et al. do not explicitly acknowledge the presence of defects on the sidewall of the dummy gate structure. However, it is known in the art that semiconductor sidewalls can have deleterious 
Regarding claim 6, Cheng et al. disclose that forming the gate structure comprises:
depositing a dummy gate layer (130 in Fig. 2) in the trench, and
patterning the dummy gate layer (see transition from Fig. 2 to Fig. 3), wherein the sidewall of the gate structure is formed by the patterning of the dummy gate layer.
Cheng et al. do not explicitly disclose that the dummy gate layer is formed by merging through lateral growth from the sidewalls of the fin and the defect region being formed in the dummy gate layer by the merging from the sidewall of the fin. However, the method of Cheng et al. should meet these limitations as the dummy gate layer is formed by the same process disclosed by Applicant (“chemical vapor deposition” in ¶ 0009).
Regarding claim 7, as discussed in the rejection of claim 1, above, the dummy gate structure and the second portion of the filling layer are removed. It would have been obvious to one having ordinary skill in the art at the time of the invention to remove them simultaneously using a same etch process as 
Regarding claim 9, Cheng et al. further disclose forming a gate spacer (160 in Fig. 4) on the sidewall of the gate structure. Such a gate spacer will therefore also be formed on the filling layer in the method of the combination.
Claims 2, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2017/0179120 A1) in view of Vayrette et al. (Size dependent fracture strength and cracking mechanisms in freestanding polycrystalline silicon films with nanoscale thickness; copy attached) and Miao et al. (US 2015/0255273 A1) as applied to claim 1 and further in view of Dong et al. (US 2015/0236085 A1).
Regarding claim 2, Miao discloses depositing the filling layer along the sidewall of the gate structure and in the defect region (see Fig. 2C) and performing an etch process to remove the filling layer from the sidewall of the dummy gate structure (see Fig. 2D) wherein the second portion of the filling layer remains in the defect region.
Miao does not disclose a treatment process as claimed. However, it is well known in the art to perform treatment processes on etched materials (¶ 0087 of Dong). There is a benefit to using such treatment as it cleans the surface. It would have been obvious to one having ordinary skill in the art at the time of the invention to perform the treatment process of Dong on the sidewall of the dummy gate structure to clean the dummy gate structure of debris before the step of deposing a filling layer.
Regarding claim 3, the treatment comprises a hydrogen plasma (¶ 0087 of Dong).
Regarding claim 5, Miao does not disclose whether the etch is isotropic or anisotropic. However, there is a benefit to using an anisotropic etch in that an anisotropic etch will more easily account for different thicknesses of the filler material outside the recesses on the top and sidewalls.
4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2017/0179120 A1) in view of Vayrette et al. (Size dependent fracture strength and cracking mechanisms in freestanding polycrystalline silicon films with nanoscale thickness; copy attached) and Miao et al. (US 2015/0255273 A1) and Dong et al. (US 2015/0236085 A1) as applied to claim 2 and further in view of Nakamura et al. (US 5,429,730).
Regarding claim 4, Miao et al. do not disclose that depositing the filler layer comprises performing a chemical vapor deposition process. However, it is well known in the art to form filling layers by chemical vapor deposition (Col. 14, Lines 42-57 of Nakamura). There is a benefit to chemical vapor deposition in that it has a high degree of uniformity in the application. It would have been obvious to one having ordinary skill in the art at the time of the invention to use a chemical vapor deposition to deposit the filling layer for this benefit.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., Vayrette et al. (Size dependent fracture strength and cracking mechanisms in freestanding polycrystalline silicon films with nanoscale thickness; copy attached) and Miao et al. (US 2015/0255273 A1) as applied to claim 7 above, and further in view of Cheng et al. (US 2019/0378764 A1; hereinafter ‘764) and Nakamura et al. (US 5,429,730).
Regarding claim 8, Cheng et al. do not disclose that the dummy gate layer comprises amorphous silicon. However, using amorphous silicon in dummy gate layers is well known in the art (¶ 0046 of ‘764). It would have been obvious to one having ordinary skill in the art at the time of the invention to use amorphous silicon for the dummy gate layer as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to use amorphous silicon for the filling layer as Nakamura discloses matching the filling material and the filled layer (Col. 3, Lines 15-16) and there is an obvious benefit in that the same .
Claims 10, 11, 13, 14, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2017/0179120 A1) in view of Nakamura et al. (US 5,429,730).
Regarding claim 10, Cheng et al. disclose a method for semiconductor processing, the method comprising:
performing a conformal deposition process to form a film (130) over a bottom surface and along sidewall surfaces of a feature (trench in Fig. 1) on a substrate (100) to fill the feature with the film; and
patterning the film (see transition from Fig. 2 to Fig. 3) to form a structure having a first sidewall, a second sidewall opposite the first sidewall, and a top surface extending from the first sidewall to the second sidewall.
Cheng et al. do not disclose any defects in the sidewalls or how to remedy such defects.
However, it is known in the art that surfaces of semiconductor features can have defects (Nakamura, “Field of the Invention”) and that such defect regions comprise a recess (See Fig. 10A-1).
Nakamura discloses that forming the filling layer in a defect region comprises:
performing a treatment process on the sidewall of the defect structure (Nakamura discloses that part of the repair process involves a hydrogen gas etching step applied to the outer surfaces to remove thin films necessary for the process in Col. 2, Lines 62-68);
forming a filling layer along the sidewall of the defect structure including in the defect region to fill the recess (see Fig. 10A-2); and
etching the filling layer from the sidewall of the structure, wherein a portion of the filling layer remains in the recess after the etching (Fig. 10A-6). 
There is a benefit to filling the defect region in that is mitigates structural weaknesses due to the defect. It would have been obvious to one having ordinary skill in the art at the time of the form a filling 
Regarding claim 11, Cheng et al. do not explicitly disclose that the film is formed by merging through lateral growth from the sidewalls of the feature. However, the method of Cheng et al. should meet these limitations as the film is formed by the same process disclosed by Applicant (“chemical vapor deposition” in ¶ 0009).
Regarding claim 13, Nakamura discloses that the treating comprises exposing the sidewall of the defect structure to a hydrogen gas or a hydrogen plasma (Col. 2, Lines 62-68).
Regarding claim 14, the feature of Cheng et al. is a trench defined at least in part by fins (110 in Fig. 2); and
the structure is a dummy layer of a dummy gate structure over the fins (¶ 0009).
Regarding claim 22, the structure and the portion of the filling layer are removed. It would have been obvious to one having ordinary skill in the art at the time of the invention to remove them simultaneously using a same etchant as the components are integrally formed and there is a benefit to removing with a same etch process as fewer steps need to be employed when compared to separate etch processes.
Claims 15, 17-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2017/0179120 A1) in view of Nakamura et al. (US 5,429,730) and Kuenle et al. (US 2019/0078211 A1).
Regarding claim 15, Cheng et al. disclose a method for semiconductor processing, the method comprising:

depositing a silicon gate layer (130 in Fig. 2) in the trench;
forming a dielectric layer 160 in Fig. 4) over the sidewalls of the dummy gate structure; and
after forming the dielectric layer, removing the dummy gate structure to form an opening.
Cheng et al. further disclose patterning the silicon gate layer (see transition from Fig. 2 to Fig. 3) to form a dummy gate structure (130 in Fig. 3) over the fins, the dummy gate structure having a top surface and sidewalls. Cheng et al. do not explicitly disclose that the silicon gate layer is formed by merging through lateral growth from the sidewalls of the fins, wherein the silicon gate layer includes one or more voids formed therein such that patterning the silicon gate layer exposes the one or more voids. However, the method of Cheng et al. should meet these limitations as the film is formed by the same process disclosed by Applicant (“chemical vapor deposition” in ¶ 0009).
Cheng et al. do not disclose how to remedy and potential defects such as recesses formed by the exposition of voids.
However, it is known in the art that surfaces of semiconductor features can have defects (Nakamura, “Field of the Invention”) and that such defect regions comprise a recess (See Fig. 10A-1).
Nakamura discloses that forming the filling layer in a defect region comprises:
depositing a silicon layer along the sidewall of the defect structure including in the defect region to fill the recess (Col. 14, Lines 42-57); and
performing an etch process to remove the silicon layer from the sidewalls and top surface of the defect structure, a portion of the silicon layer remaining in the recess as a recess fill after the etch process is performed (Fig. 10A-6).
There is a benefit to filling the defect region in that is mitigates structural weaknesses due to the defect. It would have been obvious to one having ordinary skill in the art at the time of the form a filling 
the recess fill will be removed along with the dummy gate structure to form the opening.
Cheng does not disclose a step of treating the surface with hydrogen.
However, it is known in the art that, prior to deposition processes, a treatment step may be performed (introduction of cleaning gas in ¶ 0071 of Kuenle et al.). There is a benefit to using such a treatment in that it cleans the surface. It would have been obvious to one having ordinary skill in the art at the time of the invention to treat the sidewalls and top surface of the dummy gate structure with the cleaning gas of Kuenle et al. to clean the sidewalls and top surface of any potential debris before the deposition step.
Regarding claim 17, Kuenle et al. disclose that the treating comprises exposing the surface to a hydrogen gas (¶ 0071).
Regarding claim 18, Nakamura discloses that the deposition of the filling layer comprises performing a chemical vapor deposition process (Col. 14, Lines 42-57).
Regarding claim 19, Nakamura discloses that the etch process comprises an anisotropic etch process (Fig. 10A-6 and accompanying text, the etch process shown in 10A-6 does not affect the surface of the filling layer equally).
Regarding claim 21, Cheng discloses that forming the dielectric layer comprises forming respective gate spacers on the sidewalls of the dummy gate, and further comprising forming a replacement gate structure over the fins and in the openings (see Figures of Cheng).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., Nakamura et al., and Kuenle et al. applied to claim 15 above, and further in view of Cheng et al. (US 2019/0378764 A1; hereinafter ‘764).
In re Leshin, 125 USPQ 416. Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to use amorphous silicon for the filling layer as Nakamura discloses matching the filling material and the filled layer (Col. 3, Lines 15-16) and there is an obvious benefit in that the same material will grant the filled portion and the dummy gate similar properties such as expansion coefficients which will promote uniformity in later steps. In re Leshin, 125 USPQ 416. Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to use amorphous silicon for the filling layer in order to more closely match the material of the dummy gate structure.
Response to Arguments
Applicant’s arguments with respect to the claim 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments concerning claim 15 are not persuasive as Applicant concedes that voids being exposed by patterning to form a recess is well known and Cheng discloses such a patterning as discussed in the rejection of claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/               Examiner, Art Unit 2815                                                                                                                                                                                         

/STEVEN B GAUTHIER/               Examiner, Art Unit 2893